Citation Nr: 0841867	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
claimed as due to head trauma.

2.  Entitlement to service connection for residuals of head 
trauma.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a duodenal ulcer 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to August 1978 
and from February 2003 to February 2004.  He also had 
additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in San Juan, Puerto Rico, which denied the above 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claims at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration. 

In May 2008, the veteran submitted a copy of a U.S. Social 
Security Administration, Notice of Decision - Fully 
Favorable, dated in June 2007, showing that the veteran was 
awarded disability compensation benefits as a result of a 
bipolar disorder; a low back disorder; a right shoulder and 
elbow disorder; and a left foot disorder.  A review of the 
evidence of record shows that while a copy of the decision 
has been provided, the complete medical and administrative 
records related to the veteran's Social Security 
Administration disability compensation benefits claim have 
not been obtained.  These records are potentially important 
to the veteran's current claims before the Board, in that 
they may provide a basis for entitlement to service 
connection.  On remand, the RO should make arrangements to 
obtain these Social Security Administration records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, as to the claim of service connection for a 
duodenal ulcer disorder, in order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The veteran's Army National Guard medical records reveal that 
in May 1993 he was treated at a VA hospital for various 
gastrointestinal symptoms, including vomiting, nausea, 
constipation, gastrointestinal bleeding, and black stools.  
The record of this examination notes that the veteran stated 
that prior to this occasion, he had no history of such 
problems, other than gastritis.  Upon examination, the VA 
examiner expressly ruled out peptic ulcer disease, and it was 
recorded that the veteran had no ulcers.  However, the 
veteran was admitted to the VA medical facility and 
administered Tagamet for his gastrointestinal symptoms.  

The veteran has been diagnosed with duodenal ulcer disease 
with bleeding to anal ulcer in April 2004.  He relates his 
current disorder to the above in-service incurrence.  
Therefore, the determinative issue is whether the veteran's 
duodenal ulcer disorder is related to his active service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Here, VA examiners have provided a diagnosis of a duodenal 
ulcer disorder; the veteran's service medical records 
establish that while in service, the veteran was treated for 
a gastrointestinal disorder; and there is an indication that 
his current duodenal ulcer disorder is related to a condition 
that originated in service; but, there is insufficient 
competent medical evidence to decide this claim.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, on 
remand, the veteran should be scheduled for an appropriate VA 
examination so that a medical opinion may be obtained as to 
the current nature and etiology of his asserted duodenal 
ulcer disorder.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the 
administrative and medical records 
relating to the veteran's Social Security 
Administration disability compensation 
benefits claim and associate them with his 
claims file.

2.  The RO/AMC shall schedule the veteran 
for an appropriate VA medical examination 
in order to determine the nature and 
etiology of his asserted duodenal ulcer 
disorder.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for the asserted disorder,  the examiner 
is requested to render an opinion as to 
whether the veteran has a current duodenal 
ulcer disorder, and whether it is 
etiologically related to his period of 
active service, to include treatment in 
May 1993 for various gastrointestinal 
symptoms.

If the examiner determines that the 
veteran does not have a duodenal ulcer 
disorder, but that his asserted symptoms 
are attributed to a separate disorder, it 
should be determined whether the separate 
disorder is etiologically related to the 
veteran's period of active service.

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




